     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 1 of 8 Page ID #:1118




 1     s
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                                     SOUTHERN DIVISION
11
                                                   )
12                                                 )     Case No.: SACV 17-01301-CJC(JEx)
                                                   )
13
       RICARDO BRUNO and RACHEL                    )
                                                   )
14     BRUNO,                                      )
                                                   )
15                                                 )     ORDER GRANTING EX PARTE
                   Plaintiffs,                     )     APPLICATION FOR APPOINTMENT
16                                                 )     OF RACHEL BRUNO AS GUARDIAN
             v.                                    )     AD LITEM FOR D.B. AND L.B.
17                                                 )     [Dkt. 69] AND GRANTING EX PARTE
                                                   )     APPLICATION TO APPROVE
18     COUNTY OF LOS ANGELES, et al.,              )     MINORS’ COMPROMISE OF A
                                                   )     POTENTIAL CLAIM [Dkt. 70]
19                                                 )
                   Defendants.                     )
20                                                 )
                                                   )
21                                                 )
                                                   )
22

23

24     I. INTRODUCTION
25

26           Plaintiffs Rachel and Ricardo Bruno filed this action after their children, D.B. and
27     L.B., were seized from them, allegedly without a warrant and under nonexigent
28     circumstances. (Dkt. 27 [First Amended Complaint, hereinafter “FAC”].) Plaintiffs have

                                                   -1-
     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 2 of 8 Page ID #:1119




 1     since reached settlement agreements with Defendants. Part of those settlement
 2     agreements involve the release of potential claims by D.B. and L.B. Before the Court are
 3     Petitioner Rachel Bruno’s ex parte applications for (1) appointment as the guardian ad
 4     litem for D.B. and L.B. and (2) court approval of D.B.’s and L.B.’s compromise of a
 5     potential claim. (Dkts. 69–70.) For the following reasons, the ex parte applications are
 6     GRANTED.
 7

 8     II. BACKGROUND
 9

10           The First Amended Complaint contains the following allegations. Plaintiffs
11     Ricardo and Rachel Bruno reside with their children, L.B. and D.B., in the County of
12     Orange. (FAC ¶ 5.) In July 2015, L.B. was seven weeks old and D.B. was twenty
13     months old. (Id. ¶ 27.) On July 7, 2015, Rachel, L.B., and D.B. spent the day in the
14     home of L.B.’s and D.B.’s maternal grandmother. (Id. ¶ 30.) They returned home
15     around 7:00 p.m. (Id. ¶ 30.) Rachel suffers from a seizure disorder, which requires her to
16     have uninterrupted sleep. (Id. ¶ 28.) To ensure uninterrupted sleep, the Brunos hired a
17     doula to help care for L.B. (Id. ¶ 29.) That night, the doula arrived for her shift and
18     Rachel went to sleep. (Id. ¶ 30.) Ricardo was out of town on a business trip. (Id.)
19

20           Around 4 a.m. on July 8, 2015, Rachel woke up and heard L.B. crying. (Id. ¶ 31.)
21     Rachel went to L.B.’s room and saw the doula patting L.B. on the chest as he was laying
22     face up in his crib. (Id.) Rachel sent the doula away and placed L.B. on her chest in an
23     attempt to get him to sleep. (Id.) Rachel sat with L.B. until approximately 7 a.m. (Id.)
24     Around 7 a.m., Rachel noticed that L.B.’s right arm was twitching. (Id. ¶ 32.) She
25     attempted to feed L.B., but he would not eat. (Id.) L.B. then fell asleep until 9 a.m. (Id.)
26

27           L.B. again refused to feed at 10 a.m., and Rachel put him back in the crib, noticing
28     nothing unusual. (Id. ¶ 33.) When L.B. woke up at 10:30 a.m., Rachel noted that L.B.

                                                    -2-
     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 3 of 8 Page ID #:1120




 1     was pale and appeared to be in pain. (Id.) She called L.B.’s pediatrician and described
 2     the symptoms. (Id. ¶ 34.) Since no appointment was available until 3:15 p.m., Rachel
 3     took L.B. to the hospital. (Id.)
 4

 5            Rachel brought L.B. to CHOC Children’s Hospital of Orange County (“CHOC”)
 6     while her mother watched D.B. (Id. ¶ 35.) L.B. was admitted around 12:30 p.m. (Id.
 7     ¶ 37.) He underwent a CT scan and was found to have a displaced skull fracture and
 8     hemorrhage. (Id. ¶ 38.) He had to undergo an emergency procedure to remove the blood
 9     clot. (Id.)
10

11            Plaintiffs’ claims arise from the actions taken afterwards. At some time that
12     evening, a CHOC employee contacted Orange County Social Services Agency. (Id.
13     ¶ 41.) A CHOC doctor gave the social worker a summary of L.B.’s injuries and informed
14     the social worker that L.B. would be staying at the hospital through the morning of July
15     9, 2015. (Id. ¶ 43.) There was allegedly sufficient time for a social worker to obtain a
16     warrant if it appeared seizing the child was necessary to avert further injury. (Id.) The
17     social worker contacted the L.A. Sheriff’s Department to request assistance. (Id. ¶ 45.)
18     The responding deputy and social worker then allegedly “badgered” Rachel about
19     whether she had a seizure recently, and Rachel explained she had not had any recent
20     seizures in the last two years and she was actively taking medication. (Id. ¶ 46.) Rachel
21     also told them that her husband had been out of town since July 5, 2015 but would be
22     returning that evening. (Id. ¶ 47.)
23

24            Detectives from the Special Victims Bureau arrived around 12:30 a.m. on July 9,
25     2015. (Id. ¶ 50.) They allegedly badgered Rachel about whether she had postpartum
26     depression, and Rachel said she did not. (Id. ¶ 52.) The detectives, deputy, and social
27     worker then allegedly agreed to seize both L.B. and D.B., without prior judicial
28     authorization or a court order, even though there were allegedly no exigent

                                                    -3-
     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 4 of 8 Page ID #:1121




 1     circumstances. (Id. ¶¶ 52–53.) They placed a hospital hold on L.B. (Id. ¶ 58.) Around
 2     2:30 a.m., they went to the grandmother’s house and seized D.B., taking him to an
 3     emergency foster shelter. (Id. ¶¶ 64, 67.)
 4

 5           At the shelter, D.B. was allegedly subject to an intrusive and unwarranted forensic
 6     medical examination, despite a specific request from Ricardo to be present in the event of
 7     any such examination. (Id. ¶¶ 74, 77.) D.B. was apparently healthy and exhibited no
 8     signs of abuse. (Id. ¶¶ 76, 82.) D.B. was also administered seven vaccinations, without
 9     parental notice or consent and without a court order. (Id. ¶¶ 83, 91.) Defendants
10     allegedly made no efforts to ascertain his medical history or determine what vaccinations
11     he had received. (Id. ¶ 88.) One of the vaccinations included an ingredient to which D.B.
12     had previous negative allergic reactions, so D.B.’s pediatrician and his parents had agreed
13     to no longer administer that particular vaccine. (Id. ¶ 89.) D.B. remained in the shelter
14     for over two days. (Id. ¶ 72.)
15

16           Rachel was forced to move out of the family home and had to abide by a limited
17     visitation schedule. (Id. ¶ 102.) On July 20, 2015, L.B. was discharged from the hospital
18     back to the care and custody of Ricardo. (Id. ¶ 103.)
19

20           On June 29, 2017, Plaintiffs filed this suit against Defendants County of Los
21     Angeles, County of Orange, CHOC, Deputy Jason Schmoker, Detective Maricruz Perez,
22     Detective Belen Lemus, Deputy J. Lee, Laura Todd, and Nicole Strattman. (Dkt. 1.)
23     Plaintiffs assert two claims: (1) a claim under 42 U.S.C. § 1983 for unwarranted seizure,
24     unwarranted medical examination, and unwarranted vaccinations, and (2) a claim under
25     Monell against the County of Los Angeles, the County of Orange, and CHOC.
26

27

28     //

                                                    -4-
     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 5 of 8 Page ID #:1122




 1     III. ANALYSIS
 2

 3           District courts have a special duty to protect the interests of litigants who are
 4     minors. See Fed. R. Civ. P. 17(c); Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir.
 5     2011). Rule 17(c) requires a district court to appoint a guardian ad litem to protect a
 6     minor who is unrepresented in an action. Fed. R. Civ. P. 17(c). When the parties seek to
 7     enter into a settlement involving a minor, the Ninth Circuit has instructed district courts
 8     to “conduct [their] own inquiry to determine whether the settlement serves the best
 9     interests of the minor.” Robidoux, 638 F.3d at 1181 (quoting Dacanay v. Mendoza, 573
10     F.2d 1075, 1080 (9th Cir. 1978)); see also Salmeron v. United States, 724 F.2d 1357,
11     1363 (9th Cir. 1983) (holding that “a court must independently investigate and evaluate
12     any compromise or settlement of a minor’s claims to assure itself that the minor’s
13     interests are protected, even if the settlement has been recommended or negotiated by the
14     minor’s parent or guardian ad litem”).
15

16           District courts must limit their scope of review to whether the net amount
17     distributed to each plaintiff is fair and reasonable, in light of the facts of the case, the
18     plaintiff’s specific claim, and recovery in similar cases. Robidoux, 638 F.3d at 1181–82.
19     Courts should not evaluate the fairness of the recovery by comparing the minor’s
20     proportion of the total settlement value to the amount designated for competent co-
21     plaintiffs or plaintiff’s counsel. Id. at 1182. “So long as the net recovery to each minor
22     plaintiff is fair and reasonable in light of their claims and average recovery in similar
23     cases, the district court should approve the settlement as proposed by the parties.” Id.
24

25           1.     Appointment of Guardian Ad Litem
26

27           Petitioner Rachel Bruno first requests that the Court appoint her as the guardian ad
28     litem for minors D.B. and L.B. (Dkt. 69.) Courts appoint guardians ad litem for minors

                                                      -5-
     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 6 of 8 Page ID #:1123




 1     pursuant to Federal Rule of Civil Procedure 17(c). Rule 17(c) provides that “[t]he court
 2     must appoint a guardian ad litem . . . to protect a minor or incompetent person who is
 3     unrepresented in an action.” Fed. R. Civ. P. 17(c)(2). At the time of this order, D.B. is
 4     five years old and L.B. is four years old. (Dkt. 70-1 [Declaration of Shawn McMillan,
 5     hereinafter “McMillan Decl.”] ¶ 17.) Rachel Bruno is D.B.’s and L.B.’s mother. (Id.
 6     ¶ 15.) The Court GRANTS the request to appoint Rachel Bruno as the guardian ad litem
 7     for minors D.B. and L.B.
 8

 9           2.     Approval of Settlement
10

11           Before the Court are three settlement agreements for approval: (1) the settlement
12     with CHOC, (2) the settlement agreement with the County of Orange, Nicole Strattman,
13     and Laura Todd, and (3) the settlement agreement with the County of Los Angeles, Belen
14     Lemus, Jason Schmoker, Maricruz Perez, and J. Lee. Although L.B. and D.B. have not
15     yet filed any lawsuit—only their parents have––the settlement agreements require them
16     to release their claims against Defendants. In the aggregate, L.B. and D.B. will each
17     receive $60,000 to fund the purchase of annuities.
18

19           Under the terms of the settlement agreement with CHOC, D.B. and L.B. will each
20     receive $10,000 to fund the purchase of annuity. (McMillan Decl. ¶ 18(a).) The annuity
21     purchased for the benefit of D.B. will pay a guaranteed lump sum of $14,674 on October
22     22, 2031. (Id.) The annuity purchased for the benefit of L.B. will pay a guaranteed lump
23     sum of $15,589 on May 11, 2033. (Id.) CHOC will also pay $70,000 to Plaintiffs Rachel
24     and Ricardo Bruno and their counsel. (Id.)
25

26           The County of Orange, Nicole Strattman, and Laura Todd have agreed to settle for
27     a total sum of $900,000. (Id. ¶ 18(b).) Out of those funds, D.B. and L.B. will each
28     receive $25,000 to fund the purchase of an annuity. (Id.) The annuity purchased for the

                                                    -6-
     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 7 of 8 Page ID #:1124




 1     benefit of D.B. will pay guaranteed lump sums of $13,000 on October 22, 2035 and
 2     $37,571.93 on October 22, 2043. (Id.) The annuity purchased for the benefit of L.B. will
 3     pay guaranteed lump sums of $14,250 on May 11, 2037 and $38,826.40 on May 11,
 4     2045. (Id.) The remaining balance will be paid to Plaintiffs Rachel and Ricardo Bruno
 5     and their counsel.
 6

 7           The County of Los Angeles, Belen Lemus, Jason Schmoker, Maricruz Perez, and J.
 8     Lee has agreed to pay a total sum of $500,000 to settle and resolve Plaintiffs’
 9     unwarranted seizure claims. (Id. ¶ 18(c).) Out of those funds, D.B. and L.B. will each
10     receive $25,000 to fund the purchase of an annuity. (Id.) The annuity purchased for the
11     benefit of D.B. will pay guaranteed lump sums of $13,000 on October 22, 2035 and
12     $37,571.93 on October 22, 2043. (Id.) The annuity purchased for the benefit of D.B.
13     will pay guaranteed lump sums of $14,250 on May 11, 2037 and $38,826.40 on May 11,
14     2045. (Id.) The remaining balance will be paid to Plaintiffs Rachel and Ricardo Bruno
15     and their counsel. (Id.)
16

17           The Court finds that the minors’ net recovery is fair and reasonable in light of the
18     facts of this case and recoveries in similar cases. Here, Defendants allegedly improperly
19     seized L.B. and D.B. from their parents and subjected D.B. to unauthorized medical
20     procedures. Although Defendants may have been well intentioned, L.B. and D.B. have a
21     plausible claim that Defendants violated their constitutional right to familial association.
22     No fee or cost claim is being made against the settlement proceeds assigned to the
23     minors. (Id. ¶ 20.) Rather, D.B.’s and L.B.’s parents decided the best way to handle the
24     settlement was to assign a presumed value to the violation of the minors’ rights, based on
25     other valuations assigned and approved by courts in similar cases. (Id.) The parents
26     valued the violation at $60,000 per child, based on similar cases. One case, B.R. v.
27     County of Orange, No. 8:15-cv-00626-CJC-PJW (C.D. Cal.), also involved the
28     unwarranted seizure of a child from his mother’s custody. In B.R., the settlement

                                                    -7-
     Case 8:17-cv-01301-CJC-JDE Document 71 Filed 07/18/19 Page 8 of 8 Page ID #:1125




 1     agreement allocated $50,000 of the total $375,000 settlement to the child as damages.
 2     (Id. ¶ 21.) Other cases have reached similar valuations. See A.R. v. County of Riverside,
 3     No. 5:14-cv-01991-VAP-SP (C.D. Cal.) (settling for total of $1,000,000, with $50,000
 4     assigned as damages to each child for unwarranted seizure); A.A. v. County of Riverside,
 5     No. 5:14-cv-02556-VAP-SP (C.D. Cal.) (assigning value of $49,999 to child’s damages
 6     for seizure from her mother’s care at hospital without a warrant or exigent
 7     circumstances). In light of these similar cases, the Court finds that $60,000 per child is a
 8     fair and reasonable recovery.
 9

10     IV. CONCLUSION
11

12           For the foregoing reasons, the Court GRANTS Petitioner Rachel Bruno’s ex parte
13     applications for appointment as guardian ad litem for D.B. and L.B. and for approval of
14     D.B.’s and L.B.’s compromise of a potential claim.
15

16

17

18           DATED:       July 18, 2019
19                                                   __________________________________
20                                                          CORMAC J. CARNEY
21                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                    -8-
